UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6198



LINWOOD EARL CHANDLER,

                                              Plaintiff - Appellant,

          versus


MIKE MORLEY, Chaplain; TRACY RAY, Associate
Warden; ALTON BASKERVILLE, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-641-A)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linwood Earl Chandler, Appellant Pro Se. Matthew P. Dullaghan,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linwood Chandler, a Virginia inmate, appeals the district

court’s order granting summary judgment to defendants Ray and

Baskerville and dismissing Chandler’s claims against defendant

Morley under 28 U.S.C.A. § 1915A (West Supp. 1998).      Chandler’s

complaint was brought under 42 U.S.C.A. § 1983 (West Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.      See Chandler v. Morley, No. CA-98-641-A

(E.D. Va. Jan. 13, 1999).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 12, 1999, the district court’s records show that it was
entered on the docket sheet on January 13, 1999. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed.R.Civ.P.
58 and 79(a); see Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th
Cir. 1986).


                                  2